DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,632,284 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment filed May 24, 2022 has been entered. Claims 1-10, 12-19 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed April 14, 2022. This Office Action is Non-final as it provides a new ground of rejection to claims 1-8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “the catheter may be selectively inserted into, and removed from, the patient's head, reducing exposure of the catheter from the patient's scalp about the site” in lines 31-33 and 27-29, respectively. As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Claims 7 and 15 recite the limitation “an antibiotic substance and an anti-microbial substance acting between said bottom surface of said cushion and the patient's scalp to provide a sterile field about the site”. As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 8795161) in view of Khalaj (US 2015/0182728) and further in view of Bousquet (US 2002/0019610).
Regarding claim 1, Carter discloses a catheter port (10, Fig 6) adapted to be selectively secured topically to a patient's scalp about a site at which a catheter is to be selectively inserted into, and removed from the patient's head (Col 1, lines 14-19; this device is capable of being secured to any incision on the body for surgical access, which includes the head), said catheter port comprising: a member (304, Fig 6); an inner tube (400, Fig 6) having an inner diameter (D2, annotated Fig 6), a first end (412, Fig 6) and a free second end (410, Fig 6), said inner tube mounted at said first end of said inner tube to a first end (306, Fig 6) of said member (See Fig 6), said free second end of said inner tube is adapted to only extend into the patient's head at and below the scalp about the site for guiding movement of the catheter relative to the site and for reducing exposure of the catheter from the patient's scalp (See Fig 7; Col 10, lines 1-19); an outer tube (See annotated Fig 6) having an inner diameter (D1, annotated Fig 6), a proximal end (See annotated Fig 6), an intermediate portion (See annotated Fig 6) and a distal end (See annotated Fig 6), said outer tube is configured to extend away from a second end (end opposite first end 306, Fig 6) of said member at said proximal end and said intermediate portion is configured to extend away from said second end of said member to said distal end (See Fig 6), said intermediate portion is disposed between said outer tube distal end and said outer tube proximal end (See annotated Fig 6), wherein said second end of said member is opposingly disposed from said first end of said member (lower surface 306 is opposingly disposed from the upper surface of flange 304, See Fig 6) and an entirety of said inner diameter of said outer tube is larger than said inner diameter of said inner tube (As seen in Fig 6, Do has a constant diameter and is larger than Di; Also see Col 9, line 66 - Col 10, line 19 wherein the inner tube 400 must dilate to accommodate the surgical object “I”, thus the outer tube must be larger as it can’t dilate); and a septum (“duck-bill valve”) mounted on said distal end of said outer tube, said septum is adapted to allow the catheter to be selectively inserted into, and removed from the patient's scalp through the site and maintain a gap between the catheter having a diameter smaller than said inner diameter of said outer tube to avoid contact between said outer tube and the catheter (Col 8, lines 7-11; a duck-bill valve would surround the catheter and prevent contact between the outer tube and the catheter), whereby the catheter may be selectively inserted into, and removed from, the patient's head, reducing exposure of the catheter from the patient's scalp about the site (Col 1, lines 14-19).
Carter is silent regarding a cushion adapted to be secured to the patient's scalp about the site, said cushion having a bottom surface arranged to face toward the patient's scalp, an aperture through which the catheter is to be disposed and a top surface attached to a first end of a member and said outer tube distal end is arranged to be flexed relative to 2said outer tube proximal end and said intermediate portion comprises a bellows portion to accommodate such flexing.
Khalaj teaches a catheter port (device of Fig 1B) comprising a member (14, Fig 1B), an outer tube (100, Fig 1B), an inner tube (18, Fig 1B), and a cushion (50, Fig 1B) adapted to be secured to the patient's skin about the site, said cushion having a bottom surface (52, Fig 1B) arranged to face toward the patient's skin , an aperture (opening that receives 16, best seen in Fig 3) through which the catheter is to be disposed and a top surface attached to a first end (lower surface of member 14, Fig 1B) of a member (Para 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter port disclosed by Carter to include a cushion on the first end or lower surface of the member as taught by Khalaj in order to help stabilize and cushion the catheter port when it is positioned on the skin (Para 0037).
The modified invention of Carter and Khalaj disclose all of the elements of the invention as discussed above, however, it is silent regarding said outer tube distal end is arranged to be flexed relative to 2said outer tube proximal end and said intermediate portion comprises a bellows portion to accommodate such flexing.
Bousquet teaches a catheter port (device of Fig 1) comprising an outer tube distal end (24, Fig 1) is arranged to be flexed relative to 2said outer tube proximal end (16, Fig 1) and said intermediate portion (22, Fig 1) comprises a bellows portion to accommodate such flexing (Para 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate portion disclosed by Carter and Khalaj to include bellows as taught by Bousquet in order prevent relative movement between the catheter port and surrounding tissue thus reducing the risk of infection (Para 0007-0009).

    PNG
    media_image1.png
    753
    598
    media_image1.png
    Greyscale

Regarding claim 3, the modified invention of Carter, Khalaj, and Bousquet discloses at least a portion of said cushion (50, Fig 1B -Khalaj) is provided with an adhesive coating that is adapted to secure said cushion to the patent's scalp (Para 0037, lines 8-11 -Khalaj).
Regarding claim 6, the modified invention of Carter, Khalaj, and Bousquet discloses said cushion is formed of a foam material (Para 0037, lines 13-16 -Khalaj).
Regarding claim 9, A catheter port (10, Fig 6) adapted to be selectively secured topically to a patient's scalp about a site at which a catheter is to be selectively inserted into, and removed from the patient's head (Col 1, lines 14-19; this device is capable of being secured to any incision on the body for surgical access, which includes the head), said catheter port comprising: a member (304, Fig 6); an outer tube (See annotated Fig 6) having an inner diameter (D1, annotated Fig 6), a proximal end (See annotated Fig 6), an intermediate portion (See annotated Fig 6) and a distal end (See annotated Fig 6), said outer tube is configured to extend away from a second end (end opposite first end 306, Fig 6) of said member at said proximal end and said intermediate portion is configured to extend away from said second end of said member to said distal end (See Fig 6), said intermediate portion is disposed between said outer tube distal end and said outer tube proximal end (See annotated Fig 6), wherein said second end of said member is opposingly disposed from said first end of said member (lower surface 306 is opposingly disposed from the upper surface of flange 304, See Fig 6); and a septum (“duck-bill valve”) mounted on said distal end of said outer tube, said septum is adapted to allow the catheter to be selectively inserted into, and removed from the patient's head through the site and maintain a gap between the catheter having a diameter smaller than said inner diameter of said outer tube to avoid contact between said outer tube and the catheter (Col 8, lines 7-11; a duck-bill valve would surround the catheter and prevent contact between the outer tube and the catheter), whereby the catheter may be selectively inserted into, and removed from, the patient's head, reducing exposure of the catheter from the patient's scalp about the site (Col 1, lines 14-19).
Carter is silent regarding a cushion adapted to be secured to the patient's scalp about the site, said cushion having a bottom surface arranged to face toward the patient's scalp, an aperture through which the catheter is to be disposed and a top surface attached to a first end of a member, wherein at least a portion of said cushion is provided with an adhesive coating adapted to secure said cushion to the patent's scalp and said cushion surrounds the site through which the catheter is to be disposed, and said outer tube distal end is arranged to be flexed relative to said outer tube proximal end and said intermediate portion comprises a bellows portion to accommodate such flexing.
Khalaj teaches a catheter port (device of Fig 1B) comprising a member (14, Fig 1B), an outer tube (100, Fig 1B), an inner tube (18, Fig 1B), and a cushion (50, Fig 1B) adapted to be secured to the patient's skin about the site, said cushion having a bottom surface (52, Fig 1B) arranged to face toward the patient's skin , an aperture (opening that receives 16, best seen in Fig 3) through which the catheter is to be disposed and a top surface attached to a first end (lower surface of member 14, Fig 1B) of a member (Para 0037), wherein at least a portion of said cushion is provided with an adhesive coating adapted to secure said cushion to the patent's scalp (Para 0037) and said cushion surrounds the site through which the catheter is to be disposed (See Fig 3; the cushion 50 surrounds protruding portion 18 in which the catheter passes through, thus surrounds the site through which the catheter passes through).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter port disclosed by Carter to include a cushion on the first end or lower surface of the member as taught by Khalaj in order to help stabilize and cushion the catheter port when it is positioned on the skin (Para 0037).
The modified invention of Carter and Khalaj disclose all of the elements of the invention as discussed above, however, it is silent regarding said outer tube distal end is arranged to be flexed relative to said outer tube proximal end and said intermediate portion comprises a bellows portion to accommodate such flexing.
Bousquet teaches a catheter port (device of Fig 1) comprising an outer tube distal end (24, Fig 1) is arranged to be flexed relative to said outer tube proximal end (16, Fig 1) and said intermediate portion (22, Fig 1) comprises a bellows portion to accommodate such flexing (Para 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate portion disclosed by Carter and Khalaj to include bellows as taught by Bousquet in order prevent relative movement between the catheter port and surrounding tissue thus reducing the risk of infection (Para 0007-0009).

    PNG
    media_image1.png
    753
    598
    media_image1.png
    Greyscale

Regarding claim 14, the modified invention of Carter, Khalaj, and Bousquet discloses said cushion is formed of a foam material (Para 0037, lines 13-16 -Khalaj).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 8795161) in view of Khalaj (US 2015/0182728) and further in view of Bousquet (US 2002/0019610) and further in view of Carlson (US 5820600).
Regarding claim 2, the modified invention of Carter, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding said septum comprises a plurality of slits radiating outwardly from a common point to allow penetration of the catheter.
Carlson teaches a catheter port (2, Fig 2) comprising a septum comprising a plurality of slits radiating outwardly from a common point to allow penetration of the catheter (“crossed slits”; Col 8, lines 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the duck-bill septum valve disclosed by Carter, Khalaj, and Bousquet with a septum valve having crossed slits since Carlson teaches that duck-bill valves and septum valves having crossed slits are conventional valves that were art recognized equivalents and would achieve the same result (Col 8, lines 50-60). It has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 10, the modified invention of Carter, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding said septum comprises a plurality of slits radiating outwardly from a common point to allow penetration of the catheter.
Carlson teaches a catheter port (2, Fig 2) comprising a septum comprising a plurality of slits radiating outwardly from a common point to allow penetration of the catheter (“crossed slits”; Col 8, lines 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the duck-bill septum valve disclosed by Carter, Khalaj, and Bousquet with a septum valve having crossed slits since Carlson teaches that duck-bill valves and septum valves having crossed slits are conventional valves that were art recognized equivalents and would achieve the same result (Col 8, lines 50-60). It has been held that substituting parts of an invention involves only routine skill in the art.
Claims 4, 5, 7, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 8795161) in view of Khalaj (US 2015/0182728) and further in view of Bousquet (US 2002/0019610) and further in view of Wright (US 2007/0055205).
Regarding claim 4, the modified invention of Carter, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding at least a portion of said cushion is impregnated with an anti-microbial substance.
Wright teaches an adhesive foam cushion (15, Fig 2) for securing a topical device (Para 0032, lines 9-13) wherein at least a portion of said cushion is impregnated with an anti-microbial substance (Para 0047, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion disclosed by Carter, Khalaj, and Bousquet to be impregnated with an anti-microbial substance as taught by Wright in order to help reduce the risk of infection at the site of the medical device (Para 0047, lines 1-5).
Regarding claim 5, the modified invention of Carter, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding at least a portion of said cushion is impregnated with an antibiotic substance.
Wright teaches an adhesive foam cushion (15, Fig 2) for securing a topical device (Para 0032, lines 9-13) wherein at least a portion of said cushion is impregnated with an antibiotic substance (Para 0047, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion disclosed by Carter, Khalaj, and Bousquet to be impregnated with an antibiotic substance as taught by Wright in order to help reduce the risk of infection at the site of the medical device (Para 0047, lines 1-5).
Regarding claim 7, the modified invention of Carter, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding at least one of an antibiotic substance and an anti-microbial substance acting between said bottom surface of said cushion and the patient's scalp to provide a sterile field about the site.
Wright teaches an adhesive foam cushion (15, Fig 2) for securing a topical device (Para 0032, lines 9-13) wherein at least a portion of said cushion is impregnated with an anti-microbial substance which acts between said bottom surface of said cushion and the patient's skin to provide a sterile field about the site (Para 0047, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion disclosed by Carter, Khalaj, and Bousquet to be impregnated with an anti-microbial substance as taught by Wright in order to help reduce the risk of infection at the site of the medical device (Para 0047, lines 1-5).
Regarding claim 12, the modified invention of Carter, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding at least a portion of said cushion is impregnated with an anti-microbial substance.
Wright teaches an adhesive foam cushion (15, Fig 2) for securing a topical device (Para 0032, lines 9-13) wherein at least a portion of said cushion is impregnated with an anti-microbial substance (Para 0047, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion disclosed by Carter, Khalaj, and Bousquet to be impregnated with an anti-microbial substance as taught by Wright in order to help reduce the risk of infection at the site of the medical device (Para 0047, lines 1-5).
Regarding claim 13, the modified invention of Carter, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding at least a portion of said cushion is impregnated with an antibiotic substance.
Wright teaches an adhesive foam cushion (15, Fig 2) for securing a topical device (Para 0032, lines 9-13) wherein at least a portion of said cushion is impregnated with an antibiotic substance (Para 0047, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion disclosed by Carter, Khalaj, and Bousquet to be impregnated with an antibiotic substance as taught by Wright in order to help reduce the risk of infection at the site of the medical device (Para 0047, lines 1-5).
Regarding claim 15, the modified invention of Carter, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding at least one of an antibiotic substance and an anti-microbial substance acting between said bottom surface of said cushion and the patient's scalp to provide a sterile field about the site.
Wright teaches an adhesive foam cushion (15, Fig 2) for securing a topical device (Para 0032, lines 9-13) wherein at least a portion of said cushion is impregnated with an anti-microbial substance which acts between said bottom surface of said cushion and the patient's skin to provide a sterile field about the site (Para 0047, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion disclosed by Carter, Khalaj, and Bousquet to be impregnated with an anti-microbial substance as taught by Wright in order to help reduce the risk of infection at the site of the medical device (Para 0047, lines 1-5).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 8795161) in view of Khalaj (US 2015/0182728) and further in view of Bousquet (US 2002/0019610) and further in view of Vaillancourt (US 5234411).
Regarding claim 8, the modified invention of Carter, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding a sleeve assembly having a proximal end and a distal end, said sleeve assembly comprising a sleeve adapter disposed on said proximal end of said sleeve assembly, a support block disposed on said distal end of said sleeve assembly and a sleeve interposed between said proximal end of said sleeve assembly and said distal end of said sleeve assembly, wherein said sleeve adapter is configured to be adaptable to said distal end of said outer tube and the catheter may be inserted through and removed through said sleeve adapter, sleeve and support block and protected within said sleeve.
Vaillancourt teaches catheter assembly (assembly of Fig 2) comprising a sleeve assembly (14, Fig 1) having a proximal end (end near 16, Fig 1) and a distal end (end near 15, Fig 1), said sleeve assembly comprising a sleeve adapter (16, Fig 1) disposed on said proximal end of said sleeve assembly (See Fig 1), a support block (15, Fig 1) disposed on said distal end of said sleeve assembly (See Fig 1) and a sleeve (17, Fig 1) interposed between said proximal end of said sleeve assembly and said distal end of said sleeve assembly (See Fig 1), wherein said sleeve adapter is configured to be adaptable to said distal end of an outer tube and the catheter may be inserted through and removed through said sleeve adapter, sleeve and support block and protected within said sleeve (Col 4, lines 17-33; Col 5, lines 3-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter port disclosed by Carter, Khalaj, and Bousquet to have a sleeve assembly as taught by Vaillancourt in order to protect all parts of a catheter which come in contact with a patient at all times (Col 1, lines 62-64).
Regarding claim 16, the modified invention of Carter, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding a sleeve assembly having a proximal end and a distal end, said sleeve assembly comprising a sleeve adapter disposed on said proximal end of said sleeve assembly, a support block disposed on said distal end of said sleeve assembly and a sleeve interposed between said proximal end of said sleeve assembly and said distal end of said sleeve assembly, wherein said sleeve adapter is configured to be adaptable to said distal end of said outer tube and the catheter may be inserted through and removed through said sleeve adapter, sleeve and support block and protected within said sleeve.
Vaillancourt teaches catheter assembly (assembly of Fig 2) comprising a sleeve assembly (14, Fig 1) having a proximal end (end near 16, Fig 1) and a distal end (end near 15, Fig 1), said sleeve assembly comprising a sleeve adapter (16, Fig 1) disposed on said proximal end of said sleeve assembly (See Fig 1), a support block (15, Fig 1) disposed on said distal end of said sleeve assembly (See Fig 1) and a sleeve (17, Fig 1) interposed between said proximal end of said sleeve assembly and said distal end of said sleeve assembly (See Fig 1), wherein said sleeve adapter is configured to be adaptable to said distal end of an outer tube and the catheter may be inserted through and removed through said sleeve adapter, sleeve and support block and protected within said sleeve (Col 4, lines 17-33; Col 5, lines 3-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter port disclosed by Carter, Khalaj, and Bousquet to have a sleeve assembly as taught by Vaillancourt in order to protect all parts of a catheter which come in contact with a patient at all times (Col 1, lines 62-64).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 8795161) in view of Picha (US 5728103) and further in view of Khalaj (US 2015/0182728) and further in view of Bousquet (US 2002/0019610).
Regarding claim 17, Carter discloses a method of reducing exposure of a surgical object from a patient's skin about a site (Col 1, lines 14-19), said method comprising the steps of: securing a catheter port (10, Fig 6) to the site (Col 9, lines 4-18), said catheter port having an outer tube (See annotated Fig 6), a member (304, Fig 6) having a first end (306, Fig 6), said outer tube having a proximal end (See annotated Fig 6), an intermediate portion (See annotated Fig 6) and a distal end (See annotated Fig 6), said outer tube is configured to extend away from a second end (end opposite first end 306, Fig 6) of said member and said intermediate portion is configured to extend away from said second end of said member to said distal end (See Fig 6), said intermediate portion is disposed between said outer tube distal end and said outer tube proximal end (See annotated Fig 6), wherein said second end of said member is opposingly disposed from said first end of said member  (lower surface 306 is opposingly disposed from the upper surface of flange 304, See Fig 6); and disposing the surgical object (“I”, Fig 7) through an opening of said outer tube out of said catheter port such that exposure of the surgical object from the patient's skin about the site is reduced (See Fig 7; Col 10, lines 9-18).
Carter is silent regarding the method comprising reducing exposure of a catheter from a patient's scalp comprising securing a cushion of a catheter port to the patient's scalp such that said cushion surrounds the site through which the catheter is to be disposed, said cushion having a bottom surface, a top surface and an aperture, said bottom surface arranged to face toward the patient's scalp, said aperture disposed in said cushion and said top surface attached to a first end of a member, said outer tube distal end is arranged to be flexed relative to said outer tube proximal end and said intermediate portion comprises a bellows portion to accommodate such flexing; disposing the catheter through said aperture of said cushion and said bottom surface of said cushion is disposed on the patient's scalp and secured to the patient's scalp via an adhesive.
Picha teaches a method of reducing exposure of a catheter from a patient's scalp about a site, said method comprising the steps of: securing a catheter port to the patient's scalp (Col 2, lines 5-20; Col 4, lines 50-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Carter to secure a catheter port to the patients scalp in order to perform a number of surgical operations on the scalp through a small incision (Col 3, lines 15-32).
Carter and Picha disclose all of the elements of the invention as discussed above, however, it is silent regarding securing a cushion of a catheter port to the patient's scalp such that said cushion surrounds the site through which the catheter is to be disposed, said cushion having a bottom surface, a top surface and an aperture, said bottom surface arranged to face toward the patient's scalp, said aperture disposed in said cushion and said top surface attached to a first end of a member, said outer tube distal end is arranged to be flexed relative to said outer tube proximal end and said intermediate portion comprises a bellows portion to accommodate such flexing; disposing the catheter through said aperture of said cushion and said bottom surface of said cushion is disposed on the patient's scalp and secured to the patient's scalp via an adhesive.
Khalaj teaches a catheter port (device of Fig 1B) comprising a member (14, Fig 1B), an outer tube (100, Fig 1B), an inner tube (18, Fig 1B), and a cushion (50, Fig 1B) secured to the patient's skin about the site, said cushion having a bottom surface (52, Fig 1B) arranged to face toward the patient's skin , an aperture (opening that receives 16, best seen in Fig 3) through which the catheter is to be disposed and a top surface attached to a first end (lower surface of member 14, Fig 1B) of a member (Para 0037); disposing the catheter through said aperture of said cushion and said bottom surface of said cushion is disposed on the patient's skin (Para 0043; See Fig 5) and secured to the patient's skin via an adhesive (Para 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter port disclosed by Carter to include a cushion on the first end or lower surface of the member as taught by Khalaj in order to help stabilize and cushion the catheter port when it is positioned on the skin (Para 0037).
The modified invention of Carter, Picha and Khalaj disclose all of the elements of the invention as discussed above, however, it is silent regarding said outer tube distal end is arranged to be flexed relative to said outer tube proximal end and said intermediate portion comprises a bellows portion to accommodate such flexing.
Bousquet teaches a catheter port (device of Fig 1) comprising an outer tube distal end (24, Fig 1) is arranged to be flexed relative to said outer tube proximal end (16, Fig 1) and said intermediate portion (22, Fig 1) comprises a bellows portion to accommodate such flexing (Para 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate portion disclosed by Carter and Khalaj to include bellows as taught by Bousquet in order prevent relative movement between the catheter port and surrounding tissue thus reducing the risk of infection (Para 0007-0009).


    PNG
    media_image1.png
    753
    598
    media_image1.png
    Greyscale

Regarding claim 19, the modified invention of Carter, Picha, Khalaj, and Bousquet discloses said cushion is formed of a foam material (Para 0037, lines 13-16 -Khalaj).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 8795161) in view of Picha (US 5728103) and further in view of Khalaj (US 2015/0182728) and further in view of Bousquet (US 2002/0019610) and further in view of Wright (US 2007/0055205).
Regarding claim 18, the modified invention of Carter, Picha, Khalaj, and Bousquet discloses all of the elements of the invention as discussed above, however, is silent regarding applying at least one of an antibiotic substance and an anti-microbial substance between 7a portion of said cushion and the patient's scalp to provide a sterile field about the site.
Wright teaches an adhesive foam cushion (15, Fig 2) for securing a topical device (Para 0032, lines 9-13) wherein at least a portion of said cushion is impregnated with an anti-microbial substance which acts between said bottom surface of said cushion and the patient's skin to provide a sterile field about the site (Para 0047, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion disclosed by Carter, Khalaj, and Bousquet to be impregnated with an anti-microbial substance as taught by Wright in order to help reduce the risk of infection at the site of the medical device (Para 0047, lines 1-5).
Response to Arguments
	Applicant’s arguments regarding Bierman failing to disclose the amended limitations regarding the cushion have been fully considered but are moot in view of the current rejection the relies on Carter, Khalaj, and Bousquet to teach the limitations of the independent claims.
	Applicant’s arguments regarding Picha having a subcutaneous flange to prevent unintended removal of the access device and thus doesn’t teach securement by an adhesive have been fully considered but is not persuasive. In the current rejection, Picha is solely relied on to teach that one of ordinary skill would use the catheter port disclosed by Carter on a patient’s scalp as detailed in the rejection above. Further, having a subcutaneous flange does not teach away or prevent one of ordinary skill from also using an adhesive cushion to further cushion and secure the device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783